


110 HR 1391 IH: Vaccines for the Future Act of

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1391
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. Visclosky (for
			 himself, Mr. Rangel,
			 Mr. King of New York,
			 Mr. McGovern,
			 Ms. Carson, and
			 Mr. McNulty) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Foreign Affairs and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To accelerate efforts to develop vaccines for diseases
		  primarily affecting developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vaccines for the Future Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)AIDSThe term AIDS has the meaning
			 given the term in section 104A(g) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151b–2).
			(2)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate and the
			 Committee on Appropriations and the Committee on Foreign Affairs of the House
			 of Representatives.
			(3)Developing
			 countryThe term
			 developing country means a country that the World Bank determines
			 to be a country with a lower middle income or less.
			(4)HIV/AIDSThe term HIV/AIDS has the
			 meaning given the term in section 104A(g) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151b–2).
			(5)GAVI
			 AllianceThe term GAVI
			 Alliance means the public-private partnership launched in 2000 for the
			 purpose of saving the lives of children and protecting the health of all people
			 through the widespread use of vaccines.
			(6)Neglected
			 diseaseThe term
			 neglected disease means—
				(A)HIV/AIDS;
				(B)malaria;
				(C)tuberculosis; or
				(D)any infectious disease that, according to
			 the World Health Organization, afflicts over 1,000,000 people and causes more
			 than 250,000 deaths each year in developing countries.
				(7)World
			 bankThe term World
			 Bank means the International Bank for Reconstruction and
			 Development.
			3.FindingsCongress makes the following
			 findings:
			(1)Immunization is an inexpensive and
			 effective public health intervention that has had a profound life-saving impact
			 around the world.
			(2)During the 20th century, global
			 immunization efforts have successfully led to the eradication of smallpox and
			 the elimination of polio from the Western Hemisphere, Europe, and most of Asia.
			 Vaccines for diseases such as measles and tetanus have dramatically reduced
			 childhood mortality worldwide, and vaccines for diseases such as influenza,
			 pneumonia, and hepatitis help prevent sickness and death of adults as well as
			 children.
			(3)According to the World Health Organization,
			 combined, AIDS, tuberculosis, and malaria kill more than 5,000,000 people a
			 year, most of whom are in the developing world, yet there are no vaccines for
			 these diseases.
			(4)Other, less
			 well-known neglected diseases, such as pneumococcal disease, lymphatic
			 filariasis, leptospirosis, leprosy, and onchocerciasis, result in severe health
			 consequences for individuals afflicted with them, such as anemia, blindness,
			 malnutrition and impaired childhood growth and development. In addition, these
			 diseases result in lost productivity in developing countries costing in the
			 billions of dollars.
			(5)Infants, children,
			 and adolescents are among the populations hardest hit by AIDS, malaria, and
			 many other neglected diseases. Nearly 11,000,000 children under age 5 die each
			 year due to these diseases, primarily in developing countries. Existing and
			 future vaccines that target children could prevent more than 2,500,000 of these
			 illnesses and deaths.
			(6)The devastating
			 impact of neglected diseases in developing countries threatens the political
			 and economic stability of these countries and constitutes a threat to United
			 States economic and security interests.
			(7)Of more than
			 $100,000,000,000 spent on health research and development across the world,
			 only $6,000,000,000 is spent each year on diseases that are specific to
			 developing countries, most of which is from public and philanthropic
			 sources.
			(8)Despite the devastating impact these and
			 other diseases have on developing countries, it is estimated that only 10
			 percent of the world's research and development on health is targeted on
			 diseases affecting 90 percent of the world's population.
			(9)Because the
			 developing country market is small and unpredictable, there is an insufficient
			 private sector investment in research for vaccines for neglected diseases that
			 disproportionately affect populations in developing countries.
			(10)Creating a broad range of economic
			 incentives to increase private sector research on neglected diseases is
			 critical to the development of vaccines for neglected diseases.
			(11)In recognition of
			 the need for more economic incentives to encourage private sector investment in
			 vaccines for neglected diseases, an international group of health, technical,
			 and economic experts has developed a framework for an advance market commitment
			 pilot program for pneumococcal vaccines. Pneumococcal disease, a cause of
			 pneumonia and meningitis, kills 1,600,000 people every year, an estimated
			 1,000,000 of whom are children under age 5. This pilot program will seek to
			 stimulate investments to develop and produce pneumococcal vaccines that could
			 prevent between 500,000 and 700,000 deaths by the year 2020.
			(12)On February 9,
			 2007, 5 countries, Britain, Canada, Italy, Norway, and Russia, together with
			 the Bill and Melinda Gates Foundation, pledged, under a plan called an Advance
			 Market Commitment, to purchase pneumococcal vaccines now under development.
			 Together, these countries and the Bill and Melinda Gates Foundation have
			 committed $1,500,000,000 for this program. Experts believe that this initiative
			 could accelerate by a decade the widespread use of such a vaccine in the
			 developing world and could prevent the deaths of an estimated 5,400,000
			 children by 2030.
			4.Sense of Congress on
			 support for neglected diseasesIt is the sense of Congress that—
			(1)the President should continue to encourage
			 efforts to support the Global HIV Vaccine Enterprise, a virtual consortium of
			 scientists and organizations committed to accelerating the development of an
			 effective HIV vaccine;
			(2)the United States should work with the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria, the Joint United Nations
			 Programme on HIV/AIDS (UNAIDS), the World Health Organization,
			 the International AIDS Vaccine Initiative, the GAVI Alliance, and the World
			 Bank to ensure that all countries heavily affected by the HIV/AIDS pandemic
			 have national AIDS vaccine plans;
			(3)the United States should support and
			 encourage the carrying out of the agreements of the Group of 8 made at the 2005
			 Summit at Gleneagles, Scotland, to increase direct investment and create market
			 incentives, including through public-private partnerships and advance market
			 commitments, to complement public research in the development of vaccines,
			 microbicides, and drugs for HIV/AIDS, malaria, tuberculosis, and other
			 neglected diseases;
			(4)the United States should support the
			 development of effective vaccines for infants, children, and adolescents as
			 early as is medically and ethically appropriate, in order to avoid significant
			 delays in the availability of pediatric vaccines at the cost of thousands of
			 lives;
			(5)the United States should continue
			 supporting the work of the GAVI Alliance and the Global Fund for Children’s
			 Vaccines as appropriate and effective vehicles to purchase and distribute
			 vaccines for neglected diseases at an affordable price once such vaccines are
			 discovered in order to distribute them to the developing world;
			(6)the United States should work with others
			 in the international community to address the multiple obstacles to the
			 development of vaccines for neglected diseases including scientific barriers,
			 insufficient economic incentives, protracted regulatory procedures, lack of
			 delivery systems for products once developed, liability risks, and intellectual
			 property rights; and
			(7)the United States
			 should contribute to the pilot Advance Market Commitment for pneumococcal
			 vaccines launched in Rome on February 9, 2007, which could prevent some 500,000
			 to 700,000 child deaths by the year 2020 and an estimated 5,400,000 child
			 deaths by 2030.
			5.Public-Private
			 Partnerships
			(a)FindingsCongress makes the following
			 findings:
				(1)Partnerships between governments and the
			 private sector (including foundations, universities, corporations,
			 community-based organizations, and other nongovernmental organizations) are
			 playing a critical role in the area of global health, particularly in the fight
			 against neglected diseases, including HIV/AIDS, tuberculosis, and
			 malaria.
				(2)These public-private partnerships improve
			 the delivery of health services in developing countries and accelerate research
			 and development of vaccines and other preventive medical technologies essential
			 to combating infectious diseases that disproportionately kill people in
			 developing countries.
				(3)These public-private partnerships maximize
			 the unique capabilities of each sector while combining financial and other
			 resources, scientific knowledge, and expertise toward common goals which cannot
			 be achieved by either sector alone.
				(4)Public-private partnerships such as the
			 International AIDS Vaccine Initiative, PATH's Malaria Vaccine Initiative, and
			 the Global TB Drug Facility are playing cutting edge roles in the efforts to
			 develop vaccines for these diseases.
				(5)Public-private partnerships serve as
			 incentives to the research and development of vaccines for neglected diseases
			 by providing biotechnology companies, which often have no experience in
			 developing countries, with technical assistance and on the ground support for
			 clinical trials of the vaccine through the various stages of
			 development.
				(6)Sustaining existing public-private
			 partnerships and building new ones where needed are essential to the success of
			 the efforts by the United States and others in the international community to
			 find a cure for these and other neglected diseases.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the sustainment and promotion of
			 public-private partnerships must be a central element of the strategy pursued
			 by the United States to create effective incentives for the development of
			 vaccines and other preventive medical technologies for neglected diseases
			 debilitating the developing world; and
				(2)the United States Government should take
			 steps to address the obstacles to the development of these technologies by
			 increasing investment in research and development and establishing market and
			 other incentives.
				6.Comprehensive Strategy
			 for Accelerating the Development of Vaccines for Neglected Diseases
			(a)Requirement for
			 strategyThe President shall
			 establish a comprehensive strategy to accelerate efforts to develop vaccines
			 and microbicides for neglected diseases such as HIV/AIDS, malaria, and
			 tuberculosis. Such strategy shall—
				(1)expand public-private partnerships and seek
			 to leverage resources from other countries and the private sector;
				(2)include the negotiation of advance market
			 commitments and other initiatives to create economic incentives for the
			 research, development, and manufacturing of vaccines and microbicides for
			 HIV/AIDS, tuberculosis, malaria, and other neglected diseases;
				(3)address intellectual property issues
			 surrounding the development of vaccines and microbicides for neglected
			 diseases;
				(4)maximize United States capabilities to
			 support clinical trials of vaccines and microbicides in developing
			 countries;
				(5)address the issue of regulatory approval of
			 such vaccines and microbicides, whether through the Commissioner of the Food
			 and Drug Administration, or the World Health Organization, or another entity;
			 and
				(6)expand the purchase and delivery of
			 existing vaccines.
				(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report setting forth the strategy described in
			 subsection (a) and the steps to implement such strategy.
			7.Advance market
			 commitments
			(a)PurposeThe purpose of this section is to improve
			 global health by creating a competitive market for future vaccines through
			 advance market commitments.
			(b)Authority To
			 negotiate
				(1)In
			 generalThe Secretary of the
			 Treasury shall enter into negotiations with the appropriate officials of the
			 World Bank, the International Development Association, and the GAVI Alliance,
			 the member nations of such entities, and other interested parties for the
			 purpose of establishing advance market commitments to purchase vaccines and
			 microbicides to combat neglected diseases.
				(2)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report on the status of the negotiations to create
			 advance market commitments under this section. This report may be submitted as
			 part of the report submitted under section 6(b).
				(c)RequirementsThe Secretary of the Treasury shall work
			 with the entities referred to in subsection (b) to ensure that there is an
			 international framework for the establishment and implementation of advance
			 market commitments and that such commitments include—
				(1)legally binding contracts for product
			 purchase that include a fair market price for a guaranteed number of treatments
			 to ensure that the market incentive is sufficient;
				(2)clearly defined and transparent rules of
			 competition for qualified developers and suppliers of the product;
				(3)clearly defined requirements for eligible
			 vaccines to ensure that they are safe and effective;
				(4)dispute settlement mechanisms; and
				(5)sufficient flexibility to enable the
			 contracts to be adjusted in accord with new information related to projected
			 market size and other factors while still maintaining the purchase commitment
			 at a fair price.
				(d)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for each of fiscal years 2009
			 through 2014 to fund an advance market commitment pilot program for
			 pneumococcal vaccines.
				(2)AvailabilityAmounts appropriated pursuant to this
			 subsection shall remain available until expended without fiscal year
			 limitation.
				
